DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 5, 9, 11, 13, 15, 16, 19-22, 27, 30, 31, 33, 36, 38, 40, 43, 44, 46, and 53) and species SEQ ID NOs: 601, 583, and 595 in the reply filed on 11/24/21 is acknowledged.
Upon a search of the prior art, SEQ ID NO: 578 in claims 16, 21 and 53 is rejoined with the elected species and examined.
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/21.
SEQ ID NOs: 599, 600, and 602-60 in claim 5 and SEQ ID NOs: 385-416, 569-574, 581, 582, 584, 585, and 612-619 in claims 15, 21, and 53 and SEQ ID NOs: 417-466, 575-577, 579-580, 586-594, 596-598, and 620-627 claims 16, 21, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/24/21.

The report on patentability of the IPEA or ISA has been considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "The oligonucleotide of claim 41" in line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 41 was cancelled.
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the pre-amble and first structural limitation of the claimed oligonucleotide is a sense strand of 15 to 50 nucleotides in length and the antisense strand of 15 to 30 nucleotides in length, however, SEQ ID NO: 583 is 36 nucleotides in length.  It is not apparent how the sense strand in oligonucleotide can be less than 36 nucleotides in length if it comprises a sense strand of at least 36 nucleotides.  This reasoning also applies to the antisense strand since SEQ ID NO: 595 has 22 nucleotides. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 13, 16, and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nucleic acid or fragment of a genomic nucleic acid (Gys2 gene or genomic sequence comprising a Gys2 gene) found in nature without significantly more.  The claims recite a nucleic acid that would read on a fragment of Gys2 gene or a Gys2 gene.  The broadest reasonable interpretation of the claimed product would embrace a Gys2 gene or fragment thereof.  The oligonucleotide comprising a sense and an antisense strand” in claim 53 embraces a DNA sequence encoding a gys2 protein.  Paragraph 44 discloses that the term “oligonucleotide” refers to a short nucleic acid, e.g., of less than 100 nucleotides in length.  The term does not limit the oligonucleotide to a short nucleic acid less than 100 nucleotides in length because the phrase “of less than 100 nucleotides in length” is an example of the oligonucleotide.  This judicial exception is not integrated into a practical application because the claims do not recite any structural limitations that would distinguish the claimed oligonucleotide form a fragment of a genomic sequence found in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional limitations to distinguish the claimed product from a nucleic acid found in nature. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dharmacon (US 20050255487).  
‘487 teaches hyperfunctional siRNA molecules that comprises an antisense sequence that is complementarity to a target sequence of GYS2 as set forth in SEQ ID NO: 601, wherein the sequence is at least 15 contiguous nucleotides in length.  At least three siRNA would read on this claimed product.  See SEQ ID NOs: 399,270; 399,301; and 399,315 of ‘487.  
‘487 does not teach the limitation ‘target sequence of GYS2’, but meets the structural limitations of the claimed product.  Therefore, the siRNA taught by ‘487 would .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 19, 20, 27, 30, 31, 33, 36, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmacon (US 20050255487) taken with Feinstein et al. (US 20110105591) in further view of Bunting et al. (US 20060078902).
The rejection of claims 5, 9, 11, and 13 as rejected by ‘487 is incorporated herein.
‘487 teaches a “rational design” method of identifying hyperfunctional siRNA target sequences and the sequence listed herein are sequences in a hyperfunctional siRNA sequence identified by their rational design algorithm based on eight criteria (pages 2-5 and 8-23).  Several siRNA molecules can be in a pool to determine the most effective siRNA for a targeted gene (pages 8 and 21-23).  These siRNA can be used in reducing expression of a target gene with maximized efficacy.  The siRNA can be 21 nucleotides in length and have a duplex region of 19 nucleotides and 5’ or 3’ overhang or can form hairpin structure comprising a duplex region (page 7).  The nucleotides in the siRNA can be chemically modified (page 7).  
‘487 teaches a siRNA molecule that comprises an antisense sequence that is complementarity to a target sequence as set forth in SEQ ID NO: 601, wherein the sequence is at least 15 contiguous nucleotides in length.  At least three siRNA taught by ‘487 would read on this claimed product.  See SEQ ID NOs: 399,270; 399,301; and 399,315 of ‘487.  
‘487 does not specifically teach a stem-loop structure S1-L-S2 wherein L is 3 to 5 nucleotides in length.

In addition, at the time of the effective filing date, Bunting et al. teach a hairpin oligonucleotide (shRNA) comprising a sense and antisense having 21 nucleotides in length and a duplex region of 19 nucleotides and a loop of 4 to 15 nucleotides in length (pages 7-8, 27, and 95-96).  A construct comprising the hairpin oligonucleotide can be made to control expression of the shRNA in a cell.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘487 taken with Feinstein in further view of Bunting et al. to make a hairpin oligonucleotide having a loop of 3-5 nucleotides in length, namely to arrive at the claimed invention.  
It is acknowledged that ‘487 taken with Feinstein and Bunting do not teach the limitation ‘target sequence of GYS2’, but the siRNA molecules taught by ‘487 and Feinstein meet the structural limitations of the claimed product.  Thus, when one of ordinary skill in the art is making and using the siRNA molecules taught by ‘487 and Feinstein they would have a sequence that is complementary to SEQ ID NO: 601.  
One of ordinary skill in the art would have been motivated to combine the teaching to make a pool of shRNA for targeting NRF2 and studying the function of these shRNA in a cell line to determine which shRNA is the most efficient at reducing NRF2 expression.  In order to make an effective shRNA molecule against NRF2, one of ordinary skill in the art would have been motivated to rely on prior art-recognized siRNA identification and design protocols such as those taught by ‘487, Feinstein, and Bunting.   When a person of ordinary skill in the art is not using a chemically modified siRNA, they would have been motivated to make a construct comprising a hairpin oligonucleotide comprising a sense and antisense having 21 nucleotides in length and a duplex region of 19 nucleotides and a loop of 4 to 15 nucleotides in length to control expression of the siRNA in a cell.  The cited prior art teaches that the siRNA molecules can range from 19-30 base pairs in length, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an siRNA molecule comprising a sequence that is complementary to SEQ ID NO: 601 and each strand has 21 nucleotides in length with a duplex of 19 nucleotides, wherein such molecule is capable of inhibiting NRF2 expression in a cell line.  Note that nucleotide molecules defined by their nucleic acid sequence are considered as chemical compounds.  See MPEP 803.04.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have 
It would have been obvious to a person of ordinary skill in the art to make the siRNA comprise a 3’ overhang of one or more nucleotides in length on the antisense strand to increase the stability of the siRNA.  A person of ordinary skill in the art would have been motivated to use a modification selected from a 2’-fluoro or 2’-O-methyl or a phosphorothioate linkage since these modifications are routinely used to increase the stability of the siRNA in a cell.  One of ordinary skill in the art would have been motivated to make a composition comprising the siRNA and an excipient for storage for future usage or for delivering the siRNA to a cell.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 20, 27 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WYETH (WO 2005/001092).
‘092 teach siRNA comprising a sequence that is complementary to a target sequence as set forth in SEQ ID NOs: 578, wherein the sense and antisense strand has 21 nucleotides in length, wherein the antisense sequence has an overhang (pages 12, 25-29, and 65-67).  See SEQ ID NOs: 7939, 7940, 7641 7942, 7943, 7944, 8248, 8249, 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to make the oligonucleotide in claim 20, namely to arrive at the claimed invention.  Since the siRNA molecule comprise a sequence that is complementary to SEQ ID NO: 578, which is an antisense sequence complementarity to a sequence in any one of SEQ ID NOs: 599-608 in instant claim 5, the sequences taught by ‘902 would read on a sequence that is complementarity to a target sequence of GYS2.  It would have been obvious to make the oligonucleotide in claim 20 since shRNA can be used to control and stably express siRNA in cells (pages 25-29).  A person of ordinary skill in the art would have been motivated to make the loop from 3 to 23 nucleotides to determine which shRNA to optimize the efficacy of the shRNA.  One of ordinary skill in the art would have been motivated to study the shRNA in a high through put assay to determine which one is the most effective at reducing ENPP3 expression in a cell.  A person of ordinary skill in the art would have been motivated to make a composition comprising the shRNA and an excipient to deliver the shRNA to cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date. 





Allowable Subject Matter
Claims 15, 21-22, 38, 40, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pursell et al. (Molecular Therapy Vol. 26, July 2018, pages 1771-1782) disclose the claimed product, but the publication date is after the effective filing date (3/2/18) of the instant application.  In addition, all of the inventors appear to be listed as authors on the publication.
Bleicher (US 20210115438, paragraph 129) teach a splice switching oligonucleotide (SSO) that targets Gys2, but does not teach or make obvious making a SSO that is a double stranded oligonucleotide targeting Gys2 or that is complementary to SEQ ID NO: 601 having a region of complementarity of at least 15 contiguous nucleotides in length.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635